MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                FILED
this Memorandum Decision shall not be                            Nov 07 2016, 9:58 am
regarded as precedent or cited before any
                                                                      CLERK
court except for the purpose of establishing                      Indiana Supreme Court
                                                                     Court of Appeals
the defense of res judicata, collateral                                and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Marielena Duerring                                      Gregory F. Zoeller
South Bend, Indiana                                     Attorney General of Indiana

                                                        Ian McLean
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Shaquille Delaney,                                      November 7, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        71A03-1604-CR-966
        v.                                              Appeal from the St. Joseph
                                                        Superior Court
State of Indiana,                                       The Honorable Elizabeth C.
Appellee-Plaintiff.                                     Hurley, Judge
                                                        Trial Court Cause No.
                                                        71D08-1509-F6-642



Altice, Judge.


                                         Case Summary




Court of Appeals of Indiana | Memorandum Decision 71A03-1604-CR-966 | November 7, 2016    Page 1 of 5
[1]   Shaquille Delaney appeals his conviction for Battery in the Presence of a Child,

      a Level 6 felony. He contends the State presented insufficient evidence to prove

      venue and that he was at least eighteen years old at the time of the offense.


[2]   We affirm.


                                       Facts & Procedural History


[3]   The evidence most favorable to the conviction reveals that Noelia Bueno and

      Delaney were involved in a romantic relationship for a period of time in the

      first half of 2015. During that time, Delaney did not live with Bueno and her

      two young children, but he did have a key to her home and spent the night

      while they were dating. Their relationship ended before June 28, 2015, and

      Bueno got her house key back from Delaney.


[4]   In the early morning hours of June 28, 2015, Bueno came home to find

      Delaney inside. She initially asked him to leave but then allowed him to sleep

      on her couch because he said he had nowhere to go. Bueno slept until about

      8:30 a.m., when her sister arrived to return Bueno’s three- and four-year-old

      children. Bueno wanted to give her sister gas money but could not find any

      money in her wallet.


[5]   After her sister left and her children were inside, Bueno woke Delaney and

      accused him of taking her money. She also asked him to leave. The two

      argued for a bit and then Delaney charged at Bueno and pushed her onto the

      couch, causing her to bang her head on the metal frame. Bueno tried to fight


      Court of Appeals of Indiana | Memorandum Decision 71A03-1604-CR-966 | November 7, 2016   Page 2 of 5
      back to free herself, but Delaney punched her on the left side of the head.

      Bueno’s children witnessed the attack, and her young son even tried to push

      Delaney off his mother.


[6]   The State charged Delaney with battery in the presence of a child, a Level 6

      felony, and his jury trial was held on March 17, 2016. The jury found Delaney

      guilty as charged. Thereafter, the trial court sentenced Delaney to eighteen

      months in the St. Joseph County Jail. Delaney now appeals. Additional facts

      will be provided below as needed.


                                          Discussion & Decision

                                                     Venue


[7]   It is well established that an objection to venue is waived if not timely raised in

      the trial-court proceedings. See, e.g., Floyd v. State, 503 N.E.2d 390, 393 (Ind.

      1987) (“Many times this Court has held that a defendant waives error relating

      to venue when he fails to make an objection at the appropriate time in the trial

      court.”); Smith v. State, 809 N.E.2d 938, 942 (Ind. Ct. App. 2004) (“a defendant

      waives an alleged error relating to venue when he fails to make an objection

      before the trial court”), trans. denied. Delaney did not object to venue below.

      Accordingly, he has waived review of this issue on appeal.

                         Sufficiency of the Evidence Regarding Age of Defendant


[8]   Delaney argues that the State failed to establish that he was at least eighteen

      years old at the time of the offense. Although he acknowledges that Bueno

      Court of Appeals of Indiana | Memorandum Decision 71A03-1604-CR-966 | November 7, 2016   Page 3 of 5
       testified that Delaney was twenty-five or twenty-six years old, he notes that she

       never testified to her own age, how long she knew Delaney, how long they

       dated, or whether she knew his date of birth.


[9]    Our standard of review for sufficiency of the evidence claims is well settled.

       We consider only the probative evidence and reasonable inferences supporting

       the conviction. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not

       assess the credibility of witnesses or reweigh evidence, and we will affirm unless

       no reasonable fact-finder could find the elements of the crime proven beyond a

       reasonable doubt. Id. It is not necessary that the evidence overcome every

       reasonable hypothesis of innocence; rather, the evidence will be found sufficient

       if an inference may reasonably be drawn from it to support the conviction. Id.

       at 147.


[10]   At the time of the offense, Ind. Code § 35-42-2-1(d)(6) elevated the crime of

       battery to a Level 6 felony where the battery was committed against a family or

       household member in the physical presence of a child less than sixteen years of

       age (knowing that the child was present and might be able to see or hear the

       offense) when the defendant was at least eighteen years of age.1 Delaney

       challenges only the sufficiency of the evidence establishing his age.


[11]   Statutorily specified ages may be established by circumstantial testimonial

       evidence. See Hmurovic v. State, 43 N.E.3d 685, 687 (Ind. Ct. App. 2015). Here,



       1
           This elevated offense is now codified in the domestic battery statute at I.C. § 35-42-2-13.3(b)(2).


       Court of Appeals of Indiana | Memorandum Decision 71A03-1604-CR-966 | November 7, 2016                    Page 4 of 5
       the victim – Delaney’s former girlfriend – testified that Delaney was “[t]wenty-

       five, 26 now, something like that” at the time of trial, which took place within a

       year of the offense. Transcript at 25. Bueno’s testimony sufficiently established

       that Delaney was at least eighteen years old when he committed the battery,

       and we reject his request for us to reweigh the evidence. See Staton v. State, 853
N.E.2d 470, 474-76 (Ind. 2006) (victim’s unrebutted testimony that she

       “imagined” and “understood” defendant’s age to be at least eighteen amounted

       to sufficient evidence regarding defendant’s age); cf. Stewart v. State, 866 N.E.2d
858, 863 (Ind. Ct. App. 2007) (finding insufficient evidence where “no witness

       even ventured a guess as to Stewart’s age”).


[12]   Judgment affirmed.


[13]   Bradford, J. and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1604-CR-966 | November 7, 2016   Page 5 of 5